.1-'     "- it
       AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of I
                                                                                                                                                          )'?J

                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                               JUDGMENT IN A CRIMINAL CASE
                                        v.                                          (For Offenses Committed On or After November I, 1987)


                        Jesus Antonio Bonilla-Martinez                              Case Number: 3:19-mj-22236

                                                                                    Gerald T McFadden
                                                                                    Defendant's Attorney


       REGISTRATION NO. 85535298
       THE DEFENDANT:
        cgj pleaded guilty to count(s) ___    ____,,
                                       1 of Complaint            _________________________
        D was found guilty to count( s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                   Nature of Offense                                                            Count Number(s)
       8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  I

        D The defendant has been found not guilty on count(s)
                                                                                -------------------
        0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                      ~ TIME SERVED                             D _ _ _ _ _ _ _ _ _ days

         cgJAssessment: $10 WAIVED cgJ Fine: WAIVED
        cgj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                            charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances .

                                               ...-------··-----~M.o:.o""n""d=a"-'''--'Jc::un:ooe"--""3,'-'2::.:0=-=1-'-9---------
                                                     ·~"
                                                     j      ~
                                                       "'"' ~ '.l: ~:.t= a·~
                                                            cd1 """ ,
                                                            ifi ~<\T<:ll'! O-.w;;,~
                                                                                    ate oflmposition of Sentence


       Received         ./
                             ·-~(D-
                                 L.                          JUN 0 3 2019
                     ""----'------'---·
                                                                                       ORABU ROBERT N. BLOCK
                                                   CLt-:HK US D1Si-RICT COURT        ITED STATES MAGISTRATE JUDGE
                                                SOUTHERN DIS-I HICT OF CALIFORNIA
                                                BY                        DEPUTY


       Clerk's Office Copy                                                                                                     3: l 9-mj-22236
